Ure
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-5, 7-14 and 17-28 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested a liquid crystal display device comprising the combination required by claim 1, including a frame chassis comprising a fastening portion inserted in a space between the display panel and the light guide plate and a coupling portion extending from the fastening portion, and an extrusion bar comprising a first portion between the light source and the lower frame in a first direction parallel to major surface planes defining the light guide plate, and a second portion extending from the first portion and disposed between the light guide plate and the lower frame in a second direction normal to the major surface planes, wherein an upper portion of the first portion of the extrusion bar is coupled to the coupling portion of the frame chassis.  Claims 4-5, 7-13 and 20 are allowed by virtue of their dependency.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested a liquid crystal display device comprising the combination required by claim 14, including a light guide plate holder disposed at an edge portion defining the lower frame, and disposed adjacent to and separate from the light source on a same surface plane upon which the light source is disposed, wherein 
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested a liquid crystal display device comprising the combination required by claim 18, including a light guide plate holder disposed at an edge portion defining the lower frame, and disposed adjacent to and separate from the light source on a same surface plane defining the lower frame, the light guide plate holder comprises a support portion, a side wall portion, and a light guide plate seating portion, which collectively fasten an upper surface, a light incidence surface and a lower surface of the light guide plate, wherein the light guide plate holder further comprises a reflection sheet seating portion extending from the light guide plate seating portion with a height less than a height of the light guide plate seating portion, and wherein the light guide plate holder further comprises a light guide plate holder fastening portion extending from the reflection sheet seating portion with a height less than a height of the reflection sheet seating portion.  Claim 19 is allowed by virtue of its dependency.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested a liquid crystal display device comprising the combination required by claim 21, including a frame chassis comprising a fastening portion, a coupling portion extending from the fastening portion and a sidewall portion extending from the fastening portion, the fastening portion inserted in a space between 
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested a liquid crystal display device comprising the combination required by claim 28, including a light guide plate holder disposed at an edge portion defining the lower frame, and disposed adjacent to and separate from the light source on a same surface plane upon which the light source is disposed, wherein the light guide plate holder and the light source do not overlap any same portion defining the lower frame, the light guide plate holder comprises a support portion, a side wall portion, and a light guide plate seating portion, which collectively fasten an upper surface, a light incidence surface and a lower surface of the light guide plate, and the side wall portion has a thickness substantially equal to a distance between the same surface plane and the light guide plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID Y CHUNG/Examiner, Art Unit 2871      

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871